Exhibit 10.2

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

(46 Galli Drive – Novato, CA)

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is effective as of January 24, 2006 (the “Effective Date”) is
entered into by and between WIRRULLA NOVATO LLC, a Washington limited liability
company (“Seller”), and BIOMARIN PHARMACEUTICAL INC., a Delaware corporation
(“Buyer”).

ARTICLE I

PURCHASE AND SALE OF PROPERTY

Section 1.1 Sale. Seller hereby agrees to sell and convey to Buyer, and Buyer
hereby agrees to purchase from Seller (the “Transaction”), subject to the terms
and conditions set forth herein, the following:

(a) that certain land located in the City of Novato, County of Marin, State of
California located at 46 Galli Drive (APN No. 157-452-14) and being more
particularly described in Exhibit “A” attached hereto (the “Real Property”);

(b) all of Seller’s right, title and interest in and to all rights, privileges
and easements appurtenant to the Real Property (collectively, the
“Appurtenances”);

(c) all of Seller’s right, title and interest in and to all improvements,
structures, systems, utilities and equipment, if any, utilized by Seller in the
ownership and/or operation of the Real Property and located on the Real Property
(collectively, the “Improvements”);

(d) the personal property owned by Seller, if any, located on the Real Property
and used exclusively in the operation or maintenance of the Real Property, as
described on Schedule 1 attached hereto (the “Personal Property”); and

(e) all of Seller’s right, title and interest in and to that certain lease
between Buyer, as tenant, and Seller, as landlord, dated June 25, 1998, as
amended by that certain First Amendment to Lease dated April 14, 2000 (the
“Lease”).

(f) any intangible personal property now or hereafter owned by Seller and
related to the Real Property or Personal Property if any, including, without
limitation, any utility contracts, plans, reports, studies, service or
maintenance contracts or other agreements or rights relating to the ownership,
use and operation of the Property (as defined below), entitlement and
development rights to the extent the foregoing are assignable by Seller
(collectively, the “Intangible Property”).

All of the items referred to in subparagraphs (a), (b), (c), (d), (e) and
(f) above are collectively referred to as the “Property.”

 

1



--------------------------------------------------------------------------------

Section 1.2 Purchase Price.

(a) The purchase price of the Property is Seventeen Million Dollars
($17,000,000.00) (the “Purchase Price”).

(b) The Purchase Price shall be paid as follows:

(i) Seller has opened escrow (the “Escrow”) with California Land Title located
at 7250 Redwood Boulevard, Suite 208, Novato, California 94945, Attention: Patty
Bennett, Telephone No. (415) 892-5800 (the “Escrow Holder” or the “Title
Company”). No later than two (2) business days following the Effective Date,
Buyer shall deposit One Hundred Thousand Dollars ($100,000.00) (the “Initial
Deposit”) into the Escrow by wire transfer of immediately available funds. The
Initial Deposit shall be held in an interest bearing account and all interest
thereon shall be deemed a part of the Deposit.

(ii) In the event that Buyer delivers the Approval Notice (as defined herein) to
Seller in accordance with Section 2.2 below, then within two (2) business days
following the delivery of the Approval Notice to Seller, Buyer shall deposit
into Escrow by wire transfer of immediately available funds an additional One
Hundred Thousand Dollars ($100,000.00) (the “Additional Deposit”). The Initial
Deposit and the Additional Deposit shall hereinafter be referred to,
collectively, as the “Deposit.” Upon the delivery of the Approval Notice to
Seller, the Deposit shall be non-refundable to Buyer in accordance with
Section 10.2; provided however, that the Deposit shall be refunded to Buyer if
(a) this Agreement is terminated pursuant to Article VI, (b) Buyer terminates
this Agreement for a Seller default in accordance with Section 10.3 or (c) this
Agreement is terminated following the failure of a condition precedent to the
Closing other than because of a default by Buyer. In the event the Transaction
is consummated, the Deposit shall be credited against the Purchase Price at
Closing.

(iii) The balance of the Purchase Price, subject to any adjustments by reason of
any applicable prorations and the allocation of the closing costs described in
Section 9.5, shall be delivered by Buyer into the Escrow in immediately
available funds not less than one (1) business day prior to the Closing Date (as
defined below) and paid by the Escrow Holder to Seller in immediately available
funds via wire transfer at the consummation of the Transaction, as evidenced by
the recordation of the Deed (as defined below) in the Official Records of Marin
County on the date on which Title Company is prepared to insure title (the
“Closing”).

Section 1.3 Existing Lease. Buyer and Seller shall continue to perform their
respective obligations under the Lease until Closing. In the event of a
termination of this Agreement, the Lease shall continue in full force and
effect.

 

2



--------------------------------------------------------------------------------

ARTICLE II

TITLE AND SURVEY MATTERS

Section 2.1 Conditions Precedent. Buyer’s obligation to purchase the Property is
conditioned upon the following:

(a) Buyer’s review and approval of a commitment for title insurance, together
with copies of the underlying documents (the “Title Report”), and a current “as
built” survey in sufficient detail to support the issuance of the Title Policy
(as defined below) (the “Survey”), which Survey shall include a field note
description properly certified to Buyer and Escrow Holder. Buyer shall be
responsible for ordering the Survey.

(i) Buyer shall have twenty (20) days from the Effective Date (the “Title Review
Period”) within which to notify Seller of any exceptions to title as shown in
the Title Report or Survey which Buyer disapproves. If any title matter first
contained in or first referred to on any supplemental reports or updates to the
Title Report is received after the expiration of the Title Review Period, Buyer
shall have the right to approve of any such matter by sending written notice to
Seller within three (3) business days after receipt thereof. Any exceptions
which are not timely approved by Buyer pursuant to this section shall be
referred to collectively as the “Title Objections.” If Buyer fails to timely
notify Seller of its approval of any matters shown in the Title Report or Survey
or any updates or supplements thereto, Buyer shall conclusively be deemed to
have disapproved such matters. Any such matter timely approved in writing by
Buyer shall constitute a “Permitted Exception” hereunder. If Buyer does not
timely notify Seller of any Permitted Exceptions then, at Seller’s sole
discretion, Seller may elect (but shall not be obligated) to remove or cause to
be removed any of the Title Objections at Seller’s expense, or to cause any
Title Objections to be insured against by the Title Company (which removal will
be deemed effected by the issuance of title insurance insuring against the
effect of the Title Objections in a manner reasonably acceptable to Buyer) and
the Transaction shall proceed to Closing in accordance with the terms of this
Agreement. Seller shall notify Buyer in writing (“Seller’s Title Notice”) within
three (3) business days after receipt of Buyer’s notice of Title Objections
(“Seller’s Cure Notice Period”) whether Seller elects to remove such Title
Objections or to cause the Title Company to insure against the same. Seller’s
failure to deliver Seller’s Title Notice to Buyer, or failure to address any
Title Objection in any such notice, shall be deemed to be Seller’s refusal to
cure such Title Objection.

(ii) Notwithstanding the foregoing, Seller agrees to remove by Closing as
exceptions to title to the Property (i) all delinquent taxes and assessments and
interest and penalties thereon, if any, (ii) all delinquent installments and
accrued interest due on any bonds affecting the Property, (iii) all other
monetary liens and encumbrances affecting the Property caused by Seller, such as
mortgages, deeds of trust and mechanics’ liens, and (iv) any other encumbrances
affecting the Property that are created by Seller after the Effective Date and
have not been approved in writing by Buyer (the “Liquidated Defects”). The
Liquidated Defects shall not include any (x) liens arising from the direct
actions of Buyer or work ordered by Buyer and (y) any unpaid taxes, utility
charges or any other expenses or assessments that are to be paid directly by
Buyer to a person other than Seller under the Lease. If, prior to Closing,
Seller fails to cure, remove or, in a manner acceptable to Buyer, insure over
such Liquidated Defects, then Buyer may terminate this Agreement by notice to
Seller, in which event the provisions of Section 10.3 shall apply, or take title
subject to the Liquidated Defects and deduct from the Purchase Price the
reasonable amount necessary to pay off the Liquidated Defects in full, including
related interest and penalties.

 

3



--------------------------------------------------------------------------------

(iii) If Seller refuses to cause one or more Title Objections to be cured as
provided above, prior to or at the Closing other than those it is required to
remove pursuant to subsection (a)(ii) above, Buyer may elect by notice to Seller
within three (3) business days after Buyer’s receipt of Seller’s Title Notice to
terminate this Agreement, in which event the Deposit shall be returned to Buyer
and, thereafter, the parties shall have no further rights or obligations
hereunder except for those provisions which expressly survive the termination of
this Agreement. Buyer’s failure to send such notice of termination to Seller on
or before such date shall constitute Buyer’s election not to waive any Title
Objections which Seller is unwilling to cure, in which event this Agreement
shall terminate and the provisions of Section 10.3 shall apply.

(b) Buyer’s inspection and approval of the physical condition of the Property
pursuant to Article III hereof.

(c) Buyer’s review and approval of service contracts, and other contracts or
agreements of significance to the Property, including those contracts listed on
Schedule 2 attached hereto (hereinafter collectively referred to as
“Contracts”).

(d) Buyer’s board of directors (the “Board”) approval of the Transaction by the
requisite vote of the Board.

(e) Buyer’s ability to obtain financing for the Transaction on terms and
conditions satisfactory to Buyer in its sole discretion.

(f) Buyer’s review and approval of all books, records, correspondence, financial
data, and all other documents and matters, public or private, maintained by
Seller or its agents, and relating to receipts and expenditures pertaining to
the Property for the three most recent full calendar years and the current
calendar year and all of the other documents, information, records, reports and
other items described that are in its possession or under its control and are
not reasonably determined by Seller to be confidential or proprietary in nature,
including all of the items described on Schedule 3 attached hereto (the “Due
Diligence Documentation”). Seller agrees to deliver to Buyer (via overnight
delivery) within five (5) business days after the Effective Date, copies of any
soil tests, surveys, reports and engineering studies and any other documents
related to the environmental condition of the Property or which might assist
Buyer’s in its feasibility study which are in Seller’s or Seller’s agent’s
possession including, but not limited to those items listed on Schedule 3.

Section 2.2 Contingency Period.

(a) Buyer shall have until 5:00 p.m. PST on the date that is thirty (30) days
after the Effective Date in which to review and approve or disapprove (in
Buyer’s sole discretion) the matters described in Section 2.1(b)-(f) above (such
period being referred to herein as the “Contingency Period”). Buyer shall send a
copy of its notice to proceed to Closing (the “Approval Notice”), if any, to
Seller and the Escrow Holder and, upon delivery of such Approval Notice, the
conditions described in Sections 2.1(b)-(f) shall be deemed either

 

4



--------------------------------------------------------------------------------

satisfied or waived by Buyer. If Buyer does not send an Approval Notice prior to
the expiration of the Contingency Period, this Agreement shall terminate, Buyer
shall be entitled to the return of the Deposit, the Escrow Holder shall return
to the parties, respectively, the documents they have deposited into Escrow and
the parties shall have no further liability to one another arising from this
Agreement except for those provisions which expressly survive termination of
this Agreement.

(b) If this Agreement is terminated pursuant to Section 2.2(a), Seller shall pay
one-half of all Escrow charges to the Escrow Holder and Buyer shall pay all
title charges and one-half of all Escrow charges to the Escrow Holder by
deduction from the Deposit.

ARTICLE III

BUYER’S EXAMINATION

Section 3.1 Buyer’s Independent Investigation.

(a) Buyer acknowledges and agrees that (i) as the tenant under the Lease, Buyer
has been in sole possession of the Real Property since the commencement of the
term thereunder and (ii) Buyer has been given or will be given before the end of
the Contingency Period, a full opportunity to inspect and investigate, at
Buyer’s sole cost and expense, each and every aspect of the Property, either
independently or through agents of Buyer’s choosing, including, without
limitation:

(i) all matters relating to title, together with all governmental and other
legal requirements such as taxes, assessments, zoning, use permit requirements
and building codes;

(ii) any easements and/or access rights affecting the Property; and

(iii) the Contracts.

(b) Buyer shall give Seller reasonable advance notice prior to any entry to
perform any on-site testing at the Property, including the identity of the
company or persons who will perform such testing and the proposed scope of the
testing. In the event that Buyer proposes to perform any destructive or invasive
testing, Seller shall approve or disapprove, in its reasonable discretion, the
proposed destructive or invasive testing within three (3) business days after
receipt of such notice. Seller’s failure to provide such notice shall be deemed
Seller’s refusal to permit such testing. If Buyer or its agents, employees or
contractors take any sample from the Property in connection with any such
approved testing, at Seller’s request, Buyer shall provide to Seller a portion
of such sample being tested to allow Seller, if it so chooses, to perform its
own testing. Seller or its representative may be present to observe any testing
or other inspection performed on the Property. Buyer shall maintain, and shall
require its contractors to maintain, commercial general liability insurance in
an amount of at least $1,000,000 per occurrence, and Buyer shall provide Seller
with evidence of such insurance coverage upon request by Seller. Buyer shall
comply with all applicable federal, state and local

 

5



--------------------------------------------------------------------------------

laws, statutes, regulations, ordinances or policies in conducting any inspection
of the Property. Buyer shall provide Seller with copies of any reports or
studies prepared by a third-party which are obtained or commissioned by Buyer in
connection with Buyer’s investigation of the Property, at Seller’s request and
at no charge to Seller.

(c) Buyer hereby agrees that its delivery of the Approval Notice to Seller shall
constitute an acknowledgement that Buyer has (i) had and/or will have, pursuant
to this Agreement, an adequate opportunity to conduct whatever studies, tests
and investigations relating to the Property as Buyer deems necessary, desirable
or appropriate including, without limitation, economic reviews and analyses,
soil tests, engineering analyses, environmental analyses and analysis of any
applicable records of the planning, building, public works or any other
governmental or quasi-governmental entity having or asserting jurisdiction over
the Property; (ii) reviewed and read (or elected not to do so) and has
understood all material instruments and documents affecting the Property and/or
its value which Buyer deems relevant, including, without limitation, all
documents referred to in the Title Report, the Contracts, the Due Diligence
Documentation, operating statements, demographic studies and market analyses;
and (iii) made or will make or its consultants have made or will make, pursuant
to this Agreement, all such independent studies, analyses and investigations, as
Buyer has deemed necessary, including without limitation, those relating to
environmental matters.

(d) BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 5.1 BELOW, (1) SELLER IS SELLING AND BUYER IS PURCHASING THE
PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND (2) BUYER IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM
SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY.

Except as set forth in Section 5.1, Seller disclaims the making of any
representations or warranties, express or implied, regarding the Property or its
value or matters affecting the Property, including, without limitation, the
physical condition of the Property, title to or the boundaries of the Property,
soil condition, Hazardous Materials, compliance with the Americans With
Disabilities Act of 1990 or other building, health, safety, land use and zoning
laws, regulations and orders, structural and other engineering characteristics,
traffic patterns and all other information pertaining to the Property. Buyer
acknowledges that it (i) has entered into this Agreement with the intention of
making and relying upon its own investigation of the physical, environmental,
economic and legal condition of the Property and (ii) is not relying upon any
representations and warranties made by Seller or anyone acting or claiming to
act on Seller’s behalf (other than as provided in Section 5.1) concerning the
Property or its value. Buyer further acknowledges that it has not received from
Seller any accounting, tax, legal, architectural, engineering, property
management or other advice with respect to the Transaction and is relying solely
upon the advice of its own accounting, tax, legal, architectural, engineering,
property management and other advisors.

(e) Except as otherwise stated in Section 5.2, Buyer, for itself and its agents,
affiliates, successors and assigns, hereby releases and forever discharges
Seller, its agents, partners, affiliates, successors and assigns (collectively,
the “Seller Indemnitees”) from any and all rights, claims and demands at law or
in equity, whether known or unknown at the time of this

 

6



--------------------------------------------------------------------------------

agreement, which Buyer has or may have in the future, arising out of the
physical, environmental, economic or legal condition of the Property; provided
however, the foregoing shall not limit Seller’s obligations under the Lease.
Buyer hereby specifically acknowledges that Buyer has carefully reviewed this
subsection and discussed its import with legal counsel and that the provisions
of this subsection are a material part of this Agreement.

Section 3.2 Indemnification. Buyer hereby agrees to hold harmless, protect,
defend and indemnify Seller and its officers, members, employees, contractors,
agents, advisors and affiliates and its and their respective successors and
assigns and the Property from and against actions, suits, sums paid in
settlement of any of the foregoing, judgments, losses, damages, injuries,
liabilities, penalties, enforcement actions, fines, taxes, liens, encumbrances,
costs or expenses (including, without limitation, reasonable attorneys’ fees)
whether direct or indirect, known or unknown (collectively, “Claims”) arising
out of (a) any injuries to persons (including death) or damage to the Property
or (b) any mechanics’, workers’ or other liens on the Property, in either case
by reason of the inspection, physical testing or activities conducted on the
Property by Buyer or Buyer’s agents, under the terms of this Agreement, except
as, and to the extent that, such Claims shall arise by reason of Seller’s or
Seller’s agents’ negligence. This Section 3.2 shall survive the Closing and the
termination of the Agreement.

ARTICLE IV

TITLE

Section 4.1 Conditions of Title.

(a) At the Closing, Seller shall convey title to the Real Property to Buyer by
good and sufficient grant deed in the form of Exhibit “B” attached hereto (the
“Deed”).

(b) At the Closing, Seller shall transfer title to the Personal Property, if
any, by a bill of sale in the form attached hereto as Exhibit “C” (the “Bill of
Sale”).

(c) At the Closing, Seller shall transfer title to the Contracts and Intangible
Property, if any, by an assignment and assumption of Contracts, Warranties and
Guaranties and other intangible property in the form attached hereto as
Exhibit “D” (the “Assignment and Assumption Agreement”).

Section 4.2 Evidence of Title.

(a) Delivery of title shall be evidenced by the Title Company being committed to
issue, at Closing, an Owner’s American Land Title Association Policy of Title
Insurance, Form B-1970 in the amount of the Purchase Price showing title to the
Real Property and the Appurtenances vested in Buyer, subject to no exceptions
other than the following (the “Title Policy”):

(i) Non-delinquent liens for real estate taxes and assessments; and;

(ii) The Permitted Exceptions and any additional exceptions to title which would
be disclosed by an inspection and/or survey of the Property.

 

7



--------------------------------------------------------------------------------

(b) Buyer may, at its option and expense, obtain such endorsements to the Title
Policy as Buyer may desire; provided, that issuance of such endorsements shall
not be a condition precedent to Buyer’s obligations hereunder.

ARTICLE V

SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.1 Representations and Warranties of Seller. Seller represents and
warrants to Buyer that:

(a) Seller is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Washington and is qualified to
do business in the State of California. This Agreement (i) is and at the time of
Closing will be duly authorized, executed and delivered by Seller,
(ii) constitutes and at the time of Closing will constitute the legal, valid and
binding obligations of Seller, and (iii) does not and at the time of Closing
will not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller or the Property is subject. All documents,
agreements and instruments executed by Seller which are to be delivered to Buyer
at Closing (i) are or at the time of Closing will be duly authorized, executed
and delivered by Seller, (ii) are or at the time of Closing will be legal, valid
and binding obligations of Seller, and (iii) do not and at the time of Closing
will not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller or the Property is subject.

(b) Seller is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Federal Code.

(c) To the best of Seller’s knowledge, the list of Contracts in Schedule 2
attached hereto is a complete list of all of the material Contracts affecting
the Property as of the date hereof. None of the Contracts have been amended,
modified or supplemented except as set forth on Schedule 2. Seller is not in
material default under any of the Contracts nor has any event occurred which
would constitute a default under any such Contract. Buyer shall not be bound by
and shall have no liability for any obligations relating to the contracts or
agreements related to the Property which are not listed on Schedule 2. There are
no leases or other tenancies or rights of occupancy with respect to the Property
other than pursuant to the Lease.

(d) To the best of Seller’s knowledge, except as disclosed on Schedule 4
attached hereto, Seller has not received written notice from any applicable
governmental authority that the Property is in violation of any laws,
ordinances, code, license, permit or regulation of any applicable governmental
authority having jurisdiction thereover or control thereof.

(e) Seller has not received written notice from any applicable governmental
authority of any pending or threatened special assessments or condemnation
actions with respect to the Property.

 

8



--------------------------------------------------------------------------------

(f) To the best of Seller’s knowledge, except as disclosed on Schedule 5
attached hereto, Seller has not received written notice that the Property is in
violation of any federal, state, local or administrative agency ordinance, law,
rule, regulation, order or requirement relating to environmental conditions or
Hazardous Material (“Environmental Laws”), and Seller has no knowledge that any
such violations of Environmental Laws exist with respect to the Property. For
the purposes hereof, “Hazardous Material” shall mean any substance, chemical,
waste or other material which is listed, defined or otherwise identified as
“hazardous” or “toxic” under any federal, state, local or administrative agency
ordinance or law, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq. and the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., or any
regulation, order, rule or requirement adopted thereunder, as well as any
formaldehyde, urea, polychlorinated biphenyls, petroleum, petroleum product or
by-product, crude oil, natural gas, natural gas liquids, liquefied natural gas,
or synthetic gas usable for fuel or mixture thereof, radon, asbestos, and
“source,” “special nuclear” and “by-product” material as defined in the Atomic
Energy Act of 1985, 42 U.S.C. §§ 3011 et seq.

(g) Seller has not been the subject of any filing of a petition under the
federal bankruptcy law or any federal or state insolvency laws or laws for
composition of indebtedness or for the reorganization of debtors.

(h) Seller has not received written notice of any pending (or to the best of
Seller’s knowledge, written notice of any threatened) lawsuits or claims,
affecting all or any portion of Seller’s interest in the Property, including,
but not limited to, judicial, municipal or administrative proceedings in eminent
domain, except as previously disclosed in writing to Buyer or as disclosed on
Schedule 6 attached hereto.

(i) To the best of Seller’s knowledge, Seller has not received from its
insurance carrier or brokers, any letter of non-insurance citing a non-insurable
condition at the Property which has not been remedied.

(j) To the best of Seller’s knowledge, Seller has delivered to Buyer, or will
deliver to Buyer within five (5) days of the Effective Date, true and complete
copies of all Due Diligence Documentation in Seller’s possession or control.

(k) Seller has not transferred any of its right, title or interest in and to any
of the Property to any of its affiliates.

(l) Seller does not maintain any insurance with respect to the Property other
than those policies required under the Lease.

Section 5.2 Survival. All representations and warranties of Seller contained in
this Agreement and the provisions of this Section 5.2 shall survive the Closing.

Section 5.3 Contracts. Buyer shall assume Seller’s interest the Contracts listed
on Schedule 2. Without Buyer’s prior written consent, which consent shall not be
unreasonably withheld, between the Effective Date and the Closing Date, Seller
shall not amend any of the

 

9



--------------------------------------------------------------------------------

Contracts being assumed by Buyer in any material way or become a party to any
new Contract unless any such contract is terminable without penalty on or before
the Closing Date.

Section 5.4 Operation and Maintenance. Between the Effective Date and the
Closing Date, Seller shall operate the Property as required by the Lease in all
material respects in the same manner in which Seller operated the Property prior
to the Effective Date (such operation obligations shall not include capital
expenditures or expenditures not incurred in the ordinary course of business).

Section 5.5 Insurance. [Reserved].

Section 5.6 No Assignment. After the Effective Date and prior to Closing, Seller
shall not assign, alienate, lien, encumber or otherwise transfer all or any part
of the Property or any interest therein. Without limitation of the foregoing,
Seller shall not grant any easement, right of way, restriction, covenant or
other comparable right affecting the Real Property or the Improvements without
obtaining Buyer’s prior written consent, which consent shall not be unreasonably
withheld.

Section 5.7 Change in Conditions. Seller shall, to the extent Seller obtains
knowledge thereof, promptly notify Buyer in writing of the occurrence of any
event or circumstance, that makes any representation or warranty of Seller to
Buyer under this Agreement untrue or misleading, or any covenant of Seller under
this Agreement incapable of being performed, or any Buyer’s condition precedent
incapable of being satisfied. Seller shall promptly (and in any event within
five (5) business days) deliver any materials, reports, information or other
documents that it obtains or discovers after the Effective Date that would
constitute Due Diligence Documentation to the extent Seller did not, for any
reason, deliver such items as part of the Due Diligence Documentation.

Section 5.8 Hazardous Materials Waiver.

(a) Except with regard to any liability on the part of Seller for a breach of
Seller’s representations and warranties set forth in Section 5.1 of this
Agreement and in recognition that Buyer has been in sole possession of the Real
Property since the commencement of the Lease, Buyer hereby:

(i) agrees that it is the express intent of the parties that upon Closing,
Seller shall have no obligation to Buyer for any Hazardous Material within or
emanating from the Property, including, but not limited to, any remediation
thereof; and

(ii) releases Seller from all Claims arising out of or in connection with the
existence, assessment or remediation of any Hazardous Material under, within or
emanating from the soils or groundwater of the Property.

(iii) indemnify, defense and hold the Seller Indemnitees from any Claims arising
out of or relating to any Hazardous Materials employed, used, transported across
or otherwise dealt with by Buyer (or investees, or persons or entities under the
control of Buyer) in connection with Buyer’s use of the Property as a tenant
under the Lease.

 

10



--------------------------------------------------------------------------------

(b) The provisions of this Section 5.8 shall survive indefinitely the Closing or
termination of this Agreement and shall not be merged into the Closing
documents.

Section 5.9 Section 1542 Waiver. Insofar as the foregoing releases are
concerned, Buyer hereby waives any and all rights and benefits which it now has,
or in the future may have, by virtue of the provisions of Section 1542 of the
California Civil Code, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Buyer acknowledges that it has consulted legal counsel of its choosing with
respect to the foregoing release and California Civil Code §1542 and further
acknowledges that the provisions of this Sections 5.08 and 5.09 have been fully
negotiated and agreed upon in light thereof.

 

                 Seller’s Initials     Buyer’s Initials   

ARTICLE VI

RISK OF LOSS AND INSURANCE PROCEEDS

Section 6.1 Loss. Seller shall give Buyer notice of the occurrence prior to
Closing of damage or destruction of, or the commencement of condemnation
proceedings affecting, any portion of the Property. In the event that all or any
portion of the Property is condemned, or destroyed or damaged by fire or other
casualty prior to the Closing and the cost to repair or restore any loss or
damage caused thereby is greater than $500,000, then Buyer may, at its option to
be exercised within ten (10) days of Seller’s written notice to Buyer of the
occurrence of the damage or destruction or the commencement of condemnation
proceedings, either terminate this Agreement or consummate the purchase for the
full Purchase Price as required by the terms hereof. If Buyer elects to
terminate this Agreement or fails to send Seller written notice within such ten
(10) day period that Buyer will proceed with the purchase, then this Agreement
shall terminate at the end of such ten (10) day period and the Deposit shall be
returned to Buyer and neither party shall have any further rights or obligations
hereunder except for those provisions which expressly survive termination of
this Agreement. In the event that (a) a portion of the Property is condemned or
destroyed or damaged by fire or other casualty prior to the Closing and the cost
to repair or restore any loss or damage caused thereby is equal to or less than
$500,000, or (b) Buyer elects within the aforesaid ten (10) day period to
proceed with the purchase, then this Agreement shall not terminate and upon the
Closing, there shall be a credit against the Purchase Price due hereunder equal
to the amount of any insurance proceeds or condemnation awards collected by
Seller as a result of any such damage or destruction or condemnation, plus the
amount of any insurance deductible, less any sums expended by Seller toward the
restoration or repair of the Property (but in no event shall the amount of such
credit exceed the Purchase Price). If the proceeds or awards have not been
collected as of the Closing, then such proceeds

 

11



--------------------------------------------------------------------------------

or awards shall not be credited against the Purchase Price, but shall be
assigned to Buyer at Closing. The provisions of this Section 6.1 shall survive
the Closing.

ARTICLE VII

BROKERS AND EXPENSES

Section 7.1 Brokers.

(a) Seller has been represented by Marcus & Millichap and shall be responsible
for any commission or other payment due to Marcus & Millichap. Seller represents
and warrants that it has not been represented by any other broker in connection
with this Transaction.

(b) Buyer has been represented by BT Commercial Real Estate (“BT Commercial”).
Seller agrees to pay a commission to BT Commercial at Closing in an amount equal
to 1.0% of the Purchase Price pursuant to a separate written Agreement between
Seller and BT Commercial. Buyer represents and warrants that it has not been
represented by any other broker in connection with this Transaction.

(c) Seller agrees to indemnify, defend and hold Buyer harmless from (i) any
commission owing to Marcus & Millichap and (ii) the foregoing 1% commission to
BT Commercial. If any other person brings a claim for a commission or finder’s
fee based upon any contact, dealings or communication with Buyer or Seller with
respect to the Property, then the party through whom such person makes such
claim shall defend the other party (the “Broker Indemnified Party”) from such
claim, and shall indemnify the Broker Indemnified Party and hold the Broker
Indemnified Party harmless from any and all costs, damages, claims, liabilities
or expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Broker Indemnified Party in defending against the
claim. The provisions of this Section 7.1 shall survive the Closing or, if the
Transaction is not consummated, any termination of this Agreement.

Section 7.2 Expenses. Except as provided in Sections 9.5 and 9.6 below, each
party hereto shall pay its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby.

ARTICLE VIII

LEASE

Section 8.1 Lease. The Lease shall terminate at Closing and neither party shall
have any further rights, interests, liabilities or obligations pursuant to the
Lease. Any security deposit paid by Buyer to Seller pursuant to the Lease (other
than the Letter of Credit (as defined below)) shall be credited to Buyer against
the Purchase Price.

 

12



--------------------------------------------------------------------------------

ARTICLE IX

CLOSING AND ESCROW

Section 9.1 Escrow Instructions. Upon the execution of this Agreement, the
parties hereto shall deposit an executed counterpart of this Agreement with the
Escrow Holder, and this instrument shall serve as the instructions to the Escrow
Holder for consummation of the Transaction contemplated hereby. The Escrow
Holder shall indicate its willingness to perform its obligations hereunder by
executing and returning one counterpart of this Agreement to each of Buyer and
Seller. Seller and Buyer may issue such reasonable additional and supplementary
escrow instructions as may be appropriate to enable the Escrow Holder to comply
with the terms of this Agreement; provided, however, that in the event of any
conflict between the provisions of this Agreement and any supplementary escrow
instructions, the terms of this Agreement shall control.

Section 9.2 Closing. The Closing hereunder shall be held and delivery of all
items to be made at the Closing under the terms of this Agreement shall be made
at the offices of the Escrow Holder on the date that is the fifteenth (15th) day
after the end of the Contingency Period or if such date is not a business day
then upon the next ensuing business day before 1:00 p.m. local time (the
“Closing Date”). Such date and time may not be extended without the prior
written approval of both Seller and Buyer.

Section 9.3 Deposit of Documents.

(a) At least one (1) business day prior to the Closing Date, Seller shall
deposit into Escrow the following items:

(i) the duly executed and acknowledged Deed;

(ii) two (2) duly executed counterparts of the Bill of Sale;

(iii) two (2) duly executed counterparts of the Assignment and Assumption
Agreement;

(iv) an affidavit pursuant to Section 1445(b)(2) of the United States Internal
Revenue Code of 1986, as amended (the “Code”) in the form attached hereto as
Exhibit “E”, and on which Buyer is entitled to rely, that Seller is not a
“foreign person” within the meaning of Section 1445(f)(3) of the Code;

(v) a properly executed California Form 593-W certifying that Seller has a
permanent place of business in California or is qualified to do business in
California;

(vi) any owner’s statements, lien affidavits or mechanic’s lien affidavits,
together with authority documents, as may be reasonably requested by the Title
Company to issue the Title Policy;

(vii) a “Withholding Exemption Certificate, Form 590” pursuant to the California
Revenue and Taxation Code Sections 18805 and 26131 or its equivalent stating
either the amount of withholding required from Seller’s proceeds or that Seller
is exempt from such requirement;

 

13



--------------------------------------------------------------------------------

(viii) a closing certificate affirming Seller’s representations and warranties
are true and correct as of the Closing Date and that all covenants required to
be performed by Seller prior to the Closing Date have been performed in all
material respects;

(ix) a closing statement conforming to the prorations, adjustments and other
relevant provisions of this Agreement; and

(x) the original Irrevocable Letter of Credit issued to Seller as a security
deposit pursuant to the Lease (the “Letter of Credit”).

(b) At least one (1) business day prior to the Closing Date, Buyer shall deposit
into Escrow the following items:

(i) funds necessary to close this Transaction;

(ii) two (2) duly executed counterparts of the Bill of Sale;

(iii) two (2) duly executed counterparts of the Assignment and Assumption
Agreement; and

(iv) a closing statement conforming to the prorations, adjustments and other
relevant provisions of this Agreement.

(c) Buyer and Seller shall each deposit such other instruments as are reasonably
required by the Escrow Holder or otherwise required to close the escrow and
consummate the Transaction in accordance with the terms hereof. Buyer and Seller
hereby designate the Escrow Holder as the “Reporting Person” for the Transaction
pursuant to Section 6045(e) of the Federal Code and the regulations promulgated
thereunder.

Section 9.4 Closing Conditions.

(a) Buyer Closing Conditions. In addition to the other conditions enumerated in
this Agreement, Buyer’s obligation to purchase the Property and close the
Transaction is further conditioned upon Buyer’s satisfaction or waiver of the
following conditions (the “Buyer Closing Conditions”) on or prior to the Closing
Date:

(i) Seller shall have duly performed in all material respects each and every
agreement to be performed by Seller hereunder and Seller’s representations,
warranties and covenants set forth in this Agreement shall be true and correct
in all material respects as of the date hereof and as of the Closing Date with
the same force and effect as if remade by Seller in a separate certificate at
that time.

(ii) As of the Closing, the Title Company shall be irrevocably committed to
issue the Title Policy to Buyer.

(b) Seller Closing Conditions. In addition to the other conditions enumerated in
this Agreement, Seller’s obligation to sell the Property and close the
Transaction is further

 

14



--------------------------------------------------------------------------------

conditioned upon Seller’s satisfaction or waiver of the following conditions
(the “Seller Closing Conditions”) on or prior to the Closing Date:

(i) Buyer shall have duly performed in all material respects each and every
agreement to be performed by Buyer hereunder and Buyer’s representations,
warranties and covenants set forth in this Agreement shall be true and correct
in all material respects as of the date hereof and as of the Closing Date with
the same force and effect as if remade by Buyer in a separate certificate at
that time.

(ii) Buyer shall have delivered the items described in Section 9.3 and shall
have performed in all material respects all of its other obligations hereunder
required to be performed or complied with by Buyer at or prior to the Closing.

Section 9.5 Closing Costs.

(a) Seller’s Costs. Seller shall bear, and Escrow Holder shall deduct from sums
otherwise payable to Seller hereunder, (a) all sales and use taxes, if any,
which Seller advises Escrow Holder are required in connection with the transfer
of the Property to Buyer, (b) any county documentary transfer taxes and any
local documentary transfer taxes payable in connection with the transfer of the
Property to Buyer, and (c) any additional costs and charges customarily charged
to sellers in accordance with common escrow practices in the jurisdiction in
which the Real Property is located.

(b) Buyer’s Costs.

(i) Buyer shall deposit with Escrow Holder for disbursement by Escrow Holder
(a) Escrow Holder’s fee and the recording fees requested in connection with the
transfer of the Property to Buyer, (b) the cost of the Title Policy obtained by
Buyer, if any, and the costs associated with any endorsements to the Title
Policy other than those required to be obtained by Seller to cure any Title
Objection, and (c) any additional charges customarily charged to buyers in
accordance with common escrow practices in the jurisdiction in which the Real
Property is located.

(ii) The Buyer shall bear the costs and expenses of any due diligence
investigation conducted by or for the benefit of Buyer, including the Survey and
any engineering, structural or environmental reports obtained by or on behalf of
Buyer pursuant to this Agreement.

Section 9.6 Prorations.

(a) With respect to the Property, Seller shall be entitled to all income
produced from the operation of the Property which is allocable to the period
prior to Closing and shall be responsible for all expenses, other than Operating
Expenses (as defined in the Lease) allocable to that period; and Buyer shall be
entitled to all income and responsible for all expenses allocable to the period
beginning at 12:01 A.M. on the day Closing occurs. At the Closing, all items of
income and expense with respect to the Property listed below shall be

 

15



--------------------------------------------------------------------------------

prorated and adjusted in accordance with the foregoing principles and the rules
for the specific items set forth hereafter:

(i) Seller shall arrange for a billing under all those Contracts for which fees
are based on usage, to include services used up to the Closing Date, and Seller
shall pay the resultant bills. In the event any of the Contracts set forth in
Schedule 2 extend over periods beyond the Closing the same shall be prorated on
a per diem basis.

(ii) All prepaid Operating Expenses for any period commencing on or subsequent
to the Closing Date shall be credited to Buyer at Closing. All Operating
Expenses which are due but uncollected as of the Closing Date shall be paid by
Buyer at Closing. If any statement for any Operating Expense is not available as
of the Closing Date, the adjustment between Seller and Buyer shall be made on
the basis of the amounts due from the immediately prior year or month, as
applicable, and shall be subject to adjustment in cash after Closing outside of
escrow within thirty (30) days after the bills for the applicable period are
received. If any Operating Expense for the current or prior period is under
protest, the closing adjustment shall be re-adjusted between Buyer and Seller at
such time as there is a final determination on such protest.

(iii) Any prepaid rent under the Lease, including fixed rent or additional rent,
for any period commencing on or subsequent to the Closing Date shall be credited
to Buyer at Closing. All rents which are due but uncollected as of the Closing
Date shall be paid to Seller at Closing.

(iv) All real estate, personal property and ad valorem taxes, assessments and
bonds payable with respect to the Property, which are not included as an
Operating Expense, shall be prorated between Seller and Buyer as of the Closing
Date for the year in which the Closing is held on the basis of the statements
for such amounts for such year. If any statement for the current year is not
available as of the Closing Date, the proration between Seller and Buyer shall
be made on the basis of the amounts due from the immediately prior year or
month, as applicable, and shall be subject to adjustment in cash after Closing
outside of escrow within thirty (30) days after the bills for the applicable
period are received. If any tax assessment for the current or prior year is
under protest, the closing tax proration shall be re-prorated between Buyer and
Seller at such time as there is a final determination on such protest.

(v) Gas, water, electricity, heat, fuel, sewer and other utilities charges in
the name of Seller relating to the Property shall be cancelled by Seller as of
the Closing.

(b) Seller and Buyer shall, no later than three (3) business days before the
Closing Date, prepare a statement containing all of the prorations and
adjustments of income and expenses required hereunder, and shall prepare and
deliver a final statement to the Escrow Holder no later than 5:00 p.m. PST on
the business day prior to the Closing Date. Each of Buyer and Seller shall act
reasonably and in good faith in preparing such statement, and Seller shall
provide the backup for the items in such statement as shall be reasonably
requested by Buyer. For purposes of calculating prorations and adjustments,
Buyer shall be deemed to be in title to

 

16



--------------------------------------------------------------------------------

the Property, and therefore entitled to the income therefrom and responsible for
the expenses thereof, for the entire day upon which the Closing occurs. All such
prorations and adjustments shall be made on the basis of the actual number of
days of the year and month that shall have elapsed as of the Closing Date. The
amount of such prorations and adjustments shall be adjusted in cash after
Closing, as and when complete and accurate information becomes available. Unless
otherwise stated herein, Seller and Buyer agree to make such adjustments no
later than 30 days after the Closing.

(c) The provisions of this Section 9.6 shall survive the Closing.

ARTICLE X

BREACH OF AGREEMENT

Section 10.1 Seller’s Termination. Seller shall have the right to terminate this
Agreement and the Escrow upon written notice to Buyer if any of the following
occurs: (1) Buyer commits a material breach of this Agreement and does not cure
the same to the reasonable satisfaction of Seller within three (3) business days
of notice thereof from Seller; or (2) any condition precedent to Seller’s
obligations to close contained in Section 9.4(b) has not been satisfied or
waived by Seller in writing by the Closing Date.

Section 10.2 Seller’s Remedies; Liquidated Damages. BUYER AND SELLER AGREE THAT
IN THE EVENT OF A MATERIAL DEFAULT OR BREACH HEREUNDER BY BUYER WHICH RESULTS IN
THE FAILURE OF THE TRANSACTION TO BE CONSUMMATED, WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER. BUYER AND
SELLER THEREFORE AGREE THAT A REASONABLE PRESENT ESTIMATE OF THE NET DETRIMENT
THAT SELLER WOULD SUFFER IN THE EVENT OF BUYER’S DEFAULT OR BREACH HEREUNDER AND
THE FAILURE OF ESCROW TO CLOSE IS AN AMOUNT OF MONEY EQUAL TO THE DEPOSIT WHICH
SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES PURSUANT TO CALIFORNIA CIVIL
CODE SECTIONS 1671, 1676 AND 1677 AND SHALL NOT CONSTITUTE FORFEITURE OR PENALTY
WITHIN THE MEANING OF CALIFORNIA CIVIL CODE 3275 OR 3369. THIS SECTION 10.2
SHALL NOT LIMIT SELLER’S RIGHTS TO (I) SEEK ADDITIONAL REMEDIES IN THE EVENT
THAT SUCH MATERIAL DEFAULT OR BREACH IS CAUSED BY THE FRAUD, WILLFUL OR
INTENTIONAL MISCONDUCT OF BUYER OR (II) RECEIVE REIMBURSEMENT FOR ITS ATTORNEYS’
FEES, NOR WAIVE OR AFFECT SELLER’S RIGHTS AND BUYER’S INDEMNITY OBLIGATIONS
UNDER OTHER SECTIONS OF THIS AGREEMENT (WHICH ARE NOT LIMITED BY THIS SECTION
10.2). THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS
NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER.

 

____________________    ____________________ Seller’s Initials    Buyer’s
Initials

 

17



--------------------------------------------------------------------------------

Section 10.3 Buyer’s Remedies.

(a) In the event the Transaction is not consummated because any condition
precedent to Buyer’s obligation to close set forth in Section 9.4(a) has not
been satisfied or waived by Buyer in writing by the Closing Date, the Deposit
shall be returned to Buyer, this Agreement shall terminate and neither party
shall have any further rights or obligations hereunder except those rights and
obligations which expressly survive termination of this Agreement.

(b) Notwithstanding paragraph (a) above, in the event the Transaction is not
consummated on or before the Closing Date on account of a material default by
Seller and does not cure the same to the reasonable satisfaction of Buyer within
three (3) business days of notice thereof from Buyer, Buyer shall be entitled,
as its sole remedies, to either (a) terminate this Agreement and to receive the
return of the Deposit, or (b) seek specific performance of Seller’s obligation
to sell the Property to Buyer, provided that any such action for specific
performance shall not limit the obligations of Buyer and Seller hereunder and
shall not limit the prevailing party’s right to recover its attorneys’ fees and
costs as provided herein. The remedies in clauses (a) and (b) above are mutually
exclusive; Buyer must elect, by written notice to Seller and Escrow Holder,
which of these remedies it wishes to pursue no later than ninety days after the
date scheduled for the Closing Date. If no such election is made, Buyer shall be
deemed to have elected to terminate this Agreement pursuant to clause (a) above.
Seller shall have no liability to Buyer under any circumstances for any
consequential or punitive damages. Buyer may record a lis pendens against the
Property if Buyer has timely commenced an action for specific performance in
accordance with the terms of this Agreement. This Section 10.3(b) shall not
limit Buyer’s right to seek additional remedies in the event that such material
default is attributable to the fraud, willful or intentional misconduct of
Seller

ARTICLE XI

MISCELLANEOUS

Section 11.1 Notices. Any notices required or permitted to be given hereunder
shall be given in writing and shall be delivered (a) in person, (b) by certified
mail, postage prepaid, return receipt requested, (c) by a commercial overnight
courier that guarantees next day delivery and provides a receipt, or (d) by
telefacsimile or telecopy, and such notices shall be addressed as follows:

 

To Buyer:    BioMarin Pharmaceutical Inc.    105 Digital Drive    Novato, CA
94949    Attention: Mr. G. Eric Davis    Phone: 415-506-6307    Fax No.:
415-382-7889 With copies to:    Paul, Hastings, Janofsky & Walker LLP    55
Second Street, 24th Floor

 

18



--------------------------------------------------------------------------------

   San Francisco, CA 94105    Attention: Scott D. Berg, Esq.    Phone:
415-856-7000    Fax No.: 415-856-7100 To Seller:    Wirrulla Novato LLC    720
Las Flores Road    Livermore, CA 94550    Attention:                        
Phone:                             Fax No.:                      With a copy to:
   Riddell Williams P.S.    1001 Fourth Avenue, Suite 4500    Seattle, WA 98154
   Attention: Matthew Le Master    Phone: 206-624-3600    Fax No.: 206-389-1708

or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be deemed delivered when actually
delivered, if such delivery is in person, three (3) business days after deposit
with the U.S. Postal Service, if such delivery is by certified mail, one
(1) business day upon deposit with the overnight courier service, if such
delivery is by an overnight courier service and marked for next day delivery,
and upon transmission, if such delivery is by telefacsimile or telecopy.

Section 11.2 Entire Agreement. This Agreement, together with the Schedules and
Exhibits attached hereto, contain all of the representations, warranties and
covenants made by Buyer and Seller and constitute the entire understanding
between the parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Agreement
together with the Exhibits hereto.

Section 11.3 Time. Time is of the essence in the performance of each of the
parties’ respective obligations contained herein.

Section 11.4 Attorneys’ Fees. If either party hereto fails to perform any of its
obligations under this Agreement or if any dispute arises between the parties
hereto concerning the meaning or interpretation of any provision of this
Agreement, then the defaulting party or the party not prevailing in such
dispute, as the case may be, shall pay any and all reasonable costs and expenses
incurred by the other party on account of such default and/or in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys’ fees and disbursements and on appeal. Any such
attorneys’ fees and other expenses

 

19



--------------------------------------------------------------------------------

incurred by either party in enforcing a judgment in its favor under this
Agreement shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.

Section 11.5 Jury Trial Waiver. THE PARTIES HEREBY AGREE TO WAIVE ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY,
RELATING TO (A) THIS AGREEMENT AND/OR ANY UNDERSTANDINGS OR PRIOR DEALINGS
BETWEEN THE PARTIES HERETO, OR (B) THE PROPERTY OR ANY PART THEREOF. THE PARTIES
HEREBY ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONSTITUTES A WRITTEN CONSENT
TO WAIVER OF TRIAL BY JURY PURSUANT TO ANY APPLICABLE STATE STATUTES.

 

____________________    ____________________ Seller’s Initials   

Buyer’s Initials

Section 11.6 No Merger. The obligations contained herein shall not merge with
the transfer of title to the Property but shall remain in effect until
fulfilled.

Section 11.7 Assignment. The terms, conditions and covenants of this Agreement
shall be binding upon, and shall inure to the benefit of, the parties and their
respective permitted nominees, successors, beneficiaries and assigns; provided,
however, no conveyance, assignment or transfer of any interest whatsoever of, in
or to the Property or of this Agreement shall be made by Seller during the term
of this Agreement. Buyer may assign Buyer’s rights or delegate its obligations
hereunder without the prior written consent of Seller in each instance. In the
event of a permitted assignment of this Agreement by Buyer, its assignee shall
be deemed to be the Buyer hereunder for all purposes hereof, and shall have all
rights of Buyer hereunder (including, but not limited to, the right of further
assignment pursuant to the terms hereof), but the assignor shall not be released
from liability hereunder.

Section 11.8 Natural Hazards Disclosure. Buyer and Seller acknowledge that
Seller is required to disclose if any portion of the Land and Improvements lies
within the following natural hazard areas or zones: (i) a special flood hazard
area designed by the Federal Emergency Management Agency (California Civil Code
Section 1102.17); (ii) an area of potential flooding (California Government Code
Section 8589.4); (iii) a very high fire hazard severity zone (California
Governmental Code Section 51183.5); (iv) a wild land area that may contain
substantial forest fire risks and hazards (Public Resources Code Section 4136);
(v) an earthquake fault or special studies zone (Public Resources Code
Section 2621 et seq.) or (vi) a seismic hazard zone (Public Resources Code
Section 2694). Before the Closing Date, Seller shall provide Buyer with a
Natural Hazard Disclosure Statement (“Disclosure Statement”).

Section 11.9 Like-Kind Exchange. Seller may elect to consummate the Transaction
in whole or in part as a like-kind exchange pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended, so long as such election does not
delay the Closing hereunder. If Seller so elects, Buyer shall cooperate with
Seller, executing such documents and taking such action as may be reasonably
necessary in order to effectuate this Transaction as a like-kind exchange;
provided, however, that (i) Buyer’s cooperation hereunder shall be without cost,
expense or

 

20



--------------------------------------------------------------------------------

liability to Buyer of any kind or character, including, without limitation, any
attorneys’ fees, costs or expense incurred in connection with the review or
preparation of documentation in order to effectuate such like-kind exchange, and
Buyer shall have no obligation to take title to any real property; (ii) Seller
shall assume all risks in connection with the designation, selection and setting
of terms of the purchase or sale of any exchange property; (iii) Seller shall
bear all costs and expenses in connection with any such exchange transaction in
excess of the costs and expenses which would have otherwise been incurred in
acquiring or selling the Property by means of a straight purchase, so that the
net effect to Buyer shall be materially identical to that which would have
resulted had this Agreement closed on a purchase and sale; (iv) any documents to
effectuate such exchange transaction are consistent with the terms and
conditions contained in this Agreement; and (v) Seller shall indemnify, defend
and hold Buyer harmless from any and all claims, demands, penalties, loss,
causes of action, suits, risks, liability, costs or expenses of any kind or
nature (including, without limitation, reasonable attorneys’ fees) which Buyer
may incur or sustain, directly or indirectly, related to or in connection with,
or arising out of, the consummation of this Transaction as a like-kind exchange
as contemplated hereunder.

Section 11.10 Counterparts. It is understood and agreed that this Agreement may
be executed in several counterparts, each of which shall, for all purposes, be
deemed an original and all of such counterparts, taken together, shall
constitute one and the same agreement, even though all of the parties may not
have executed the same counterpart of this Agreement. A fully executed facsimile
copy of this Agreement shall be deemed an original for all relevant purposes.

Section 11.11 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

Section 11.12 Confidentiality. Prior to the Closing, Buyer and Seller (i) shall
each maintain as confidential any and all material obtained about the other and,
in the case of Buyer, about the Property, and (ii) shall not disclose such
information to any third party except for disclosures required by court order or
subpoena or to such party’s advisors, consultants, agents, attorneys,
accountants, lenders, partners or to any governmental entity in connection with
Buyer’s review of the entitlements and other approvals with respect to the
Property. In addition, prior to the Closing, neither party shall issue any press
release or other public announcement regarding this Transaction without first
obtaining the other party’s written approval with respect to the release or
announcement and the content thereof.

Section 11.13 Interpretation of Agreement. The article, section and other
headings of this Agreement are for convenience of reference only and shall not
be construed to affect the meaning of any provision contained herein. Where the
context so requires, the use of the singular shall include the plural and vice
versa and the use of the masculine shall include the feminine and the neuter.
The term “person” shall include any individual, partnership, joint venture,
corporation, trust, unincorporated association, any other entity and any
government or any department or agency thereof, whether acting in an individual,
fiduciary or other capacity.

Section 11.14 Authority of Buyer. Buyer represents and warrants to Seller that
Buyer is a limited liability company duly organized, validly existing, and in
good standing under the laws of the State of California. Buyer further
represents and warrants to Seller that this

 

21



--------------------------------------------------------------------------------

Agreement and all documents executed by Buyer which are to be delivered to
Seller at Closing (a) are or at the time of Closing will be duly authorized,
executed and delivered by Buyer, (b) are or at the time of Closing will be
legal, valid and binding obligations of Buyer, and (c) do not and at the time of
Closing will not violate any provision of any agreement or judicial order to
which Buyer is a party or to which Buyer is subject. The foregoing
representation and warranty and any and all other representations and warranties
of Buyer contained herein shall survive the Closing Date.

Section 11.15 Limited Liability. The obligations of Seller are intended to be
binding only on Seller and Seller’s interest in the Property and the proceeds
derived therefrom, and the obligations of Seller shall not be personally binding
upon, nor shall (except to the extent of interest in the Property or the
proceeds derived therefrom) any resort be had to, the private properties of any
of its trustees, officers, directors or shareholders, the general partners,
officers, directors or shareholders thereof, or any employees or agents of
Seller.

Section 11.16 Amendments. This Agreement may be amended or modified only by a
written instrument signed by Buyer and Seller.

Section 11.17 Business Day. If any date herein set forth for the performance of
any obligations by Seller or Buyer or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “business day” means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the State of California.

[Remainder of Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of the date first written
above.

 

SELLER:     WIRRULLA NOVATO LLC,     a California limited liability company    
By:   /s/ Dharmesh Bhanabhai     Name:   Dharmesh Bhanabhai     Its:   Secretary
  By:   /s/ G. Eric Davis     Name:   G. Eric Davis     Title:   Vice President,
Corporate Counsel BUYER:     BIOMARIN PHARMACEUTICAL INC.,     a Delaware
corporation     By:   /s/ G. Eric Davis     Name:   G. Eric Davis     Its:  
Vice President, Corporate Counsel

 

23



--------------------------------------------------------------------------------

AGREED AND ACCEPTED: [CALIFORNIA LAND TITLE] By:      

Name:      

Title:       Dated: January     , 2006

 

24



--------------------------------------------------------------------------------

Exhibits

         Exhibit “A”   -    Real Property Exhibit “B”   -    Grant Deed Exhibit
“C”   -    Bill of Sale Exhibit “D”   -    Assignment and Assumption Agreement
Exhibit “E”   -    FIRPTA

 

Schedules

         Schedule 1   -    List of Personal Property Schedule 2   -    List of
Contracts Schedule 3   -    List of Due Diligence Documentation Schedule 4   -
   List of Violations Schedule 5   -    List of Environmental Violations
Schedule 6   -    List of Pending Litigation

 

25



--------------------------------------------------------------------------------

SCHEDULE 1

Personal Property

 

1



--------------------------------------------------------------------------------

SCHEDULE 2

List of Contracts

1. Landscape Management Agreement dated March 23, 2004

 

1



--------------------------------------------------------------------------------

SCHEDULE 3

Due Diligence Documentation

 

1



--------------------------------------------------------------------------------

SCHEDULE 4

List of Violations

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 5

List of Environmental Violations

None.

 

1



--------------------------------------------------------------------------------

SCHEDULE 6

List of Pending Litigation

None.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF REAL PROPERTY

 

1



--------------------------------------------------------------------------------

All that certain real property situate in the City of Novato, County of Marin,
State of California, described as follows:

Lots 45, 46 and 47, as shown upon that certain map entitled “Map of Ignacio
Industrial Park, Unit Two”, filed for record July 30, 1975 in Volume 16 of Maps,
at page 45, Marin County Records.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

GRANT DEED

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

Paul, Hastings, Janofsky & Walker LLP

55 Second Street, 24th Floor

San Francisco, CA 94105

Attention: Scott D. Berg, Esq.

Documentary Transfer Tax is not of public record and is shown on a separate
sheet attached to this deed.

GRANT DEED

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, WIRRULLA
NOVATO LLC, a Washington limited liability company, hereby grants to BIOMARIN
PHARMACEUTICAL INC., a Delaware corporation, the real property located in the
City of Novato, County of Marin, State of California, described on Exhibit A
attached hereto and made a part hereof.

 

1



--------------------------------------------------------------------------------

Executed as of this          day of                     , 2006.

 

WIRRULLA NOVATO LLC, a California limited liability company

By:

    

Name:

    

Its:

    

 

2



--------------------------------------------------------------------------------

Exhibit A to Deed

Real Property Description

All that certain real property situated in Marin County, California, described
as follows:

Lots 45, 46 and 47, as shown upon that certain map entitled “Map of Ignacio
Industrial Park, Unit Two”, filed for record July 30, 1975 in Volume 16 of Maps,
at page 45, Marin County Records.

 

3



--------------------------------------------------------------------------------

                    , 200    

                         County Recorder

_________________________

                            , California             

                Re:    Request That Statement of Documentary

                          Transfer Tax Not be Recorded

Dear Sir:

Request is hereby made in accordance with Section 11932 of the Revenue and
Taxation Code that this statement of tax due not be recorded with the attached
deed but be affixed to the deed after recordation and before return as directed
on the deed.

The attached deed names                                                      , a
                                , as grantor and
                                , a                                         , as
grantee.

The property being transferred and described in the attached deed is located in
the City of                                     , County of
                                        , State of California.

The amount of Documentary Transfer Tax due on the attached deed is $            
computed on full value of the property conveyed.

 

               

 

4



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE

For good and valuable consideration, the receipt of which is hereby
acknowledged,                                                      , a
                                         (“Seller”), does hereby sell, transfer,
and convey to                                     , a
                             (“Buyer”), any and all personal property owned by
Seller and located on and used in connection with the operation of that certain
real property located in the City of                     , County of
                    , State of California, described on Exhibit A attached
hereto and made a part hereof, as such personal property is more particularly
described in the attached Schedule 1.

BUYER ACKNOWLEDGES THAT SELLER IS SELLING AND BUYER IS PURCHASING SUCH PERSONAL
PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT BUYER IS NOT RELYING ON
ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,
FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING SUCH PERSONAL
PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES AS TO TITLE OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

This Bill of Sale may be executed in two or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same instrument.

Dated this             day of                     , 2006.

 

SELLER:   WIRRULLA NOVATO LLC, a California limited liability company   By:   
  

  Name:      

  Its:       BUYER:   BIOMARIN PHARMACEUTICAL INC., a Delaware corporation  
By:      

  Name:      

  Its:      

 

1



--------------------------------------------------------------------------------

Schedule 1 to Bill of Sale

List of Personal Property

 

2



--------------------------------------------------------------------------------

Exhibit A to Bill of Sale

Real Property Description

All that certain real property situated in Marin County, California, described
as follows:

 

3



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION OF CONTRACTS,

WARRANTIES AND GUARANTIES

AND OTHER INTANGIBLE PROPERTY

THIS ASSIGNMENT AND ASSUMPTION (the “Assignment”) dated as of
                        , 200__, is between                     , a
                                     (“Assignor”), and
                                                 , a
                                                         (“Assignee”).

A. Assignor owns certain real property and certain improvements thereon located
in the City of                     , County of                     , State of
California, and more particularly described in attached Exhibit A (the
“Property”).

B. Assignor has entered into certain contracts which affect the Property, which
contracts are described on Exhibit B attached hereto (the “Contracts”).

C. Assignor and Assignee have entered into an Agreement of Purchase and Sale
dated as of                     , 200    (the “Agreement”), pursuant to which
Assignee agreed to purchase the Property from Assignor and Assignor agreed to
sell the Property to Assignee, on the terms and conditions contained therein.

D. Assignor desires to assign to Assignee its interest in the Contracts and in
certain warranties, guaranties, and intangible personal property with respect to
the Property, and Assignee desires to accept the assignment thereof, on the
terms and conditions below.

ACCORDINGLY, the parties hereby agree as follows:

1. As of the date on which the Property is conveyed to Assignee pursuant to the
Agreement (the “Conveyance Date”), Assignor hereby assigns without recourse or
warranty of enforceability all of its right, title and interest in and to the
following:

(a) all of the Contracts approved by Assignee and listed on Exhibit B;

(b) any warranties and guaranties (“Warranties and Guaranties”) made by or
received from any third party with respect to any improvements owned by Assignor
on the Property; and

(c) any intangible property now owned by Assignor in connection with the
Property excluding claims by Assignor, if any, arising out of matters occurring
before the Conveyance Date.

2. Assignor hereby agrees to indemnify Assignee against and hold Assignee
harmless from any and all liabilities, losses, damages, claims, costs or
expenses, including, without limitation, reasonable attorneys’ fees and costs
(collectively, “Claims”), originating prior to the Conveyance Date and arising
out of Assignor’s obligations under the Contracts.

 

1



--------------------------------------------------------------------------------

3. Concurrently with the conveyance of Assignor’s interest in the Property to
Assignee, Assignee hereby assumes all of Assignor’s obligations under the
Contracts which arise as of and after the Conveyance Date and agrees to
indemnify Assignor against and hold Assignor harmless from any and all Claims
originating on or subsequent to the Conveyance Date and arising out of
Assignor’s obligations under the Contracts.

4. In the event of any dispute between Assignor and Assignee arising out of the
obligations of Assignor under this Assignment or concerning the meaning or
interpretation of any provision contained herein, the losing party shall pay the
prevailing party’s costs and expenses of such dispute, including, without
limitation, reasonable attorneys’ fees and costs.

5. This Assignment shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.

6. This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original but all of which taken together shall constitute one
and the same instrument.

7. The obligations of Assignor are intended to be binding only on the property
of the Assignor and shall not be personally binding upon, nor shall any resort
be had to, the private properties of any of its trustees, officers, directors or
shareholders, its investment manager, the partners, officers, directors or
shareholders thereof, or any employees or agents of the Assignor or the
investment manager. The obligations of Assignor are subject to the limitations
on liability contained in Section 5.3 of the Agreement.

Assignor and Assignee have executed this Assignment the day and year first above
written.

 

ASSIGNOR:   WIRRULLA NOVATO LLC, a California limited liability company   By:   
  

  Name:      

  Its:       ASSIGNEE:  

BIOMARIN PHARMACEUTICAL INC.,

a Delaware corporation

  By:      

  Name:      

  Its:      

 

2



--------------------------------------------------------------------------------

Exhibit A to Assignment

and Assumption of Contracts

Real Property Description

All that certain real property situated in Marin County, California, described
as follows:

 

3



--------------------------------------------------------------------------------

Exhibit B to Assignment

and Assumption of Contracts

List of Approved Contracts

 

4



--------------------------------------------------------------------------------

EXHIBIT E

CERTIFICATE OF TRANSFEROR OTHER

THAN AN INDIVIDUAL

(FIRPTA Affidavit)

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                             , a
                                         (“Transferee”), the transferee of
certain real property located in the City of                     , County of
                    , State of California, that withholding of tax is not
required upon the disposition of such U.S. real property interest by
                                                     , a
                             (“Transferor”), the undersigned hereby certifies
the following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor’s U.S. employer identification number is
                            ; and

3. Transferor’s office address is                                         
                        .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated as of                     , 2006.

 

WIRRULLA NOVATO LLC,

a California limited liability company

By: 

    

Name: 

    

Its: 

    

NOTICE TO TRANSFEREE (BUYER): You are required by law to retain this Certificate
until the end of the fifth tax year following the tax year in which the transfer
takes place and make the Certificate available to the Internal Revenue Service
if requested to do so during that period.

 

1